                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

DENNIS GARRY WHITTIE,

                  Plaintiff,                              Case No. 14-cv-10070
                                                          Hon. Matthew F. Leitman
v.

CITY OF RIVER ROUGE, et al.,

           Defendants.
_______________________________________________________________________/

          AMENDED SCHEDULING ORDER AND BRIEFING SCHEDULE

        On January 10, 2019, the Court held a telephonic status conference in this action to

discuss the currently-pending motions for clarification and motion to strike. (See ECF ##

104, 105, and 106.) The Court and counsel also discussed a schedule for expert discovery

in this matter.

        Based on the discussion during the status conference, IT IS HEREBY ORDERED

that the briefing schedule for the currently-pending motions shall be as follows:

      Plaintiff shall file a combined reply in further support of his motion for clarification

        (ECF #104) and response to Defendants’ motion for clarification (ECF #106) by no

        later than February 1, 2019. The filing shall not exceed 30 pages.

      Plaintiff shall file a response to Defendants’ motion to strike (ECF #105) by no later

        than February 1, 2019. The response shall not exceed 25 pages.

      Defendants shall file a reply in further support of their motion for clarification (ECF

        #106) by no later than February 11, 2019. The reply shall not exceed 10 pages.

                                               1
      Defendants shall file a reply in further support of their motion to strike (ECF #105)

        by no later than February 11, 2019. The reply shall not exceed 7 pages.

     In addition, the Court amends its scheduling order and resets the following dates:


                       EVENT                                    DATE

Rule 26(a)(2) Proponent Expert
                                                          February 22, 2019
Disclosures

Rule 26(a)(2) Rebuttal Expert Disclosures                  March 25, 2019

Expert Discovery Cutoff                                      May 6, 2019

Dispositive Motions and Challenges to
                                                            June 10, 2019
Experts

Rule 26(a)(3) Pretrial Disclosures                         August 19, 2019

Motions in Limine                             September 20, 2019. Response briefs due
                                              September 30, 2019. No reply briefs shall
                                                              be filed

Final Pretrial Order                                       October 7, 2019


Final Pretrial Conference                           October 21, 2019, at 2:00 p.m.

Trial Date                                             To Be Set by the Court

        IT IS SO ORDERED.

                                            s/Matthew F. Leitman
                                            MATTHEW F. LEITMAN
                                            UNITED STATES DISTRICT JUDGE
 Dated: January 24, 2019




                                              2
       I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on January 24, 2019, by electronic means and/or ordinary mail.


                                         s/Holly A. Monda
                                         Case Manager
                                         (810) 341-9764




                                           3
